DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-12 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Meyers in view of Shmunis et al (US 2013/0057925).
Claims 6, 7, 8 and 16, except the queuing feature and its functionality which will be addressed by Shmunis, Meyers teaches a distributed facsimile communications arrangement/environment comprising: a first processor operatively coupled to a first network interface that is capable of handling facsimile documents, the first network interface being configured to communicate with a first facsimile capable peer of the type that provides first communications logic that sends electronic items over a network; -7-CICHIELO et al.Atty Docket No.: RWF-5608-0032 (Fig. 1, a sending party 105 transmits a document 110 through a fax capable device 115, [0027, 0033]);Appl. No. 16/711,932 
the first network interface and first processor each being coupled to at least one queue which queues items awaiting transmission, and a second processor operatively (Fig. 2; receiving fax server 125 has access to PSTN 230, ISDN 235 and FOIP 240… Also, any one or all of the operations 420, 430, 440 that are performed based on a received fax may be performed depending upon or based on the status or classification of the associated user 150 or owner of the fax, [0017, 0022, 0036] and fig. 4); a method comprising: 
(a) receiving routing information; (The routing fax server 225 receives fax requests from the sending party 105, [0033] and Fig. 2);
(b) executing a processing loop configured to check the at least one queue to determine that the at least one queue contains at least one electronic item that needs to be transferred; (the raw fax documents of each user may be retrieved from storage (e.g., via a file server that is part of the system) or are processed soon after they have been received by a fax server, [0017]”… By obviousness this action is meant to be a waiting queue in order for document to be retrieved, see Shmunis for further analysis);
(c) determine from the routing information received from the first facsimile capable peer that the electronic item is destined for a second facsimile capable peer; (see [0013, 0033] and Fig. 2);
(d) confirming that the second facsimile capable peer is accessible by the second processor; (Fig. 2; receiving fax server 125 has access to PSTN 230, ISDN 235 and FOIP 240); and 
(Any one or all of the operations 420, 430, 440 that are performed based on a received fax may be performed depending upon or based on the status or classification of the associated user 150 or owner of the fax, [0017, 0022, 0036] and fig. 4).   
While Meyers teaches “the raw fax documents of each user may be retrieved from storage (e.g., via a file server that is part of the system) or are processed soon after they have been received by a fax server, [0017]”… By obviousness this action is relevant to queuing in order for document to be retrieved.  
To support this obviousness, Shmunis teaches “when user receive node 602 is offline, a path between fax node 310a and at least one network element may be established. The path may provide storage of a message and placed in queue for later delivery to user receive node 602. User receive node 602 may provide user information with preferences how to retrieve stored messages, [0039] and Fig. 6; Fig. 7 shows The path may provide storage of a message and placed in queue for later delivery to fax node 310b. User send node 702 may provide instructions or preferences as to how to deliver messages to fax node 310b. In some examples, user send node 702 transmits a message to gateway 304 to be routed through a network providing storage capabilities based on recipient status (e.g., status from fax node 310b), [0042]”

Claim 9. The environment of claim 8,  (see the independent claims and/or The web server 145 makes faxes 120 and data derived from faxes 120 available to users 150 over other non-fax communication channels, e.g. http and https connections, [0030]).   Fig. 2 with various means of communication, i.e., PSTN 230, ISDN 235, and FOIP 240.  
Claim 10. The environment of claim 8, (See the independent claims and/or Fig. 1-4 and 6, external email address, [0016, 0029, 0032]).
Claims 11. (New) The facsimile communications arrangement of claim 6 wherein the first network interface communicates over the Internet with plural peer facsimile capable devices.  (Meyers: F over IP, [0002]; Shmunis: Fax over IP, [0017]).
Claims 12. (New) The facsimile communications arrangement of claim 6 wherein the first processor is configured to simultaneously communicate with multiple different peer facsimile capable devices.  (Meyers, fig. 2 with Fax 205 and Fax ready PC, 210;  Shmunis, fax nodes 310a-b),
Claims 14. (New) The facsimile communications arrangement of claim 6 further including binding to a transmission channel and transmitting the electronic item and a caller subscriber identifier to the second processor over the transmission (Meyers: [0030]: The web server 145 makes faxes 120 and data derived from faxes 120 available to users 150 over other non-fax communication channels, e.g. http and https connections. In one embodiment, the web server 150 is an Apache web server that authenticates a login request from a subscriber; Shmunis: Fig. 1 and [0015] describes the transmission route).
Claim 15. (New) The facsimile communications arrangement of claim 14 wherein binding includes temporarily assigning a consumer to a channel, thereby allocating shared aggregated facsimile communications interconnect resources for use in handling a request.  (Meyers, [0013]: The system assigns each subscriber his own or unique personal telephony number, from an available pool of such numbers that have been reserved for the system).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyers in view of Shmunis and further in view of Smirnoff (US 2007/0127703).
Claims 13. (New) The facsimile communications arrangement of claim 6 wherein the first processor is configured to associate an origination network identifier and/or phone number with caller identification, thereby enabling the first processor to masquerade as an originating organization.  

Smirnoff teaches the ability to masquerade the origination as he discusses (As shown in FIG. 5, MCI Table 132 column A is a list of triggers, column B is a list of Target Identifying Information, and column C is a list of modified information that may be displayed to Target 140, [0018]).
Therefore it would have been obvious to the ordinary artisan at the time of the invention was made to incorporate the teaching of Smirnoff into the teaching of Meyers for the purpose disguising the origination of the fax message which causes interest in the receiver to accept the fax message.
Response to Arguments
Applicant’s arguments with respect to the current claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651